ING LOGO AMERICAS US Legal Services J. Neil McMurdie Senior Counsel (860) 580-2824 Fax: (860) 580-4844 neil.mcmurdie@us.ing.com October 8, 2010 BY EDGARLINK U.S. Securities and Exchange Commission Office of Investment Management treet, NE Washington, DC 20549 Attn: Jeffrey A. Foor, Senior Counsel Re: Security Life of Denver Insurance Company Security Life Separate Account L1 Correspondence Filing to Pre-Effective Amendment No. 1 to Registration Statement on Form N-6 Prospectus Title: ING VUL-DB File Nos.: 333-168047 and 811-08292 Dear Mr.
